Citation Nr: 1821290	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to May 1979 and from May 1980 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

I.  Outstanding Treatment Records

VA treatment notes dated May 1, 2002, and May 2, 2002, reflect that the Veteran was receiving treatment for gynecological conditions at a private facility prior to initiating treatment at VA.  They also reflect that the private records had been obtained by VA but were being stored in a separate location.  Unfortunately, those private records have not been associated with the claims file to date.  Thus, on remand, any non-VA records that have been scanned into Vista Imaging or are otherwise separately maintained by VA should be associated with the claims file, and the Veteran should be given another opportunity to submit, or to authorize VA to obtain, those and any other outstanding private records.

As the claim is being remanded for other reasons, ongoing VA treatment records should also be obtained.

II.  Medical Opinion

In August 2012, a VA examiner diagnosed the Veteran with uterine fibroids, status post hysterectomy, but opined that the condition was less likely than not related to her period of service.  In support of that conclusion, the examiner stated that, although the Veteran was seen on one occasion during service for complaints of bleeding after intercourse and exercise, there was no indication that the condition was chronic.  The examiner also noted that the Veteran's separation examination was silent for gynecological complaints and that there was no record of an in-service diagnosis of uterine fibroids.  However, the Veteran's service treatment records reflect that she reported pelvic or abdominal pain on more than one occasion during service, and she explained during the VA examination that her pelvic pain worsened over the years until she underwent a hysterectomy.  

In short, it appears the VA examiner may not have considered all of the Veteran's relevant in-service symptoms.  Moreover, he did not clearly explain why, regardless of the presence of a formal in-service diagnosis, those symptoms did not suggest an in-service onset of the Veteran's fibroids.  As a result, the Board finds that an additional medical opinion is needed on remand.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding records related to private treatment she has received for gynecological conditions, to specifically include the records associated with private treatment she received in Tennessee prior to moving to South Carolina in 2002.

Additionally, obtain any relevant private records that are already available through the VA medical facilities' viewing tools (such as Vista Imaging) or are otherwise being stored by VA (see May 1, 2002, and May 2, 2002, VA treatment notes referencing private records obtained by VA).

Finally, obtain all outstanding VA treatment records dated since June 2015.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a gynecologist for review.  If a new examination is deemed necessary to respond to the below inquiry, one should be scheduled.  Following review of the entire claims file, the gynecologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the gynecological condition that led to the Veteran's hysterectomy had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the symptoms (including cramps, bleeding, clotting, low back pain, and pelvic and abdominal pain) the Veteran reported during in-service treatment in April 1977, May 1977, October 1977, 
April 1978, September 1979, and May 1980; (2) the significance, if any, of a June 1980 finding of moderate cervical dysplasia; and (3) the Veteran's credible report that she experienced heavy menses and progressively worsening pelvic pain over the years prior to her hysterectomy.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and explain why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

